Name: Commission Regulation (EEC) No 2535/87 of 21 August 1987 amending Regulation (EEC) No 1787/87 introducing the buying-in of beef in respect of certain Member States and qualities and fixing the buying-in prices for beef
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 22. 8 . 87 Official Journal of the European Communities No L 240/31 COMMISSION REGULATION (EEC) No 2535/87 of 21 August 1987 amending Regulation (EEC) No 1787/87 introducing the buying-in of beef in respect of certain Member States and qualities and fixing the buying-in prices for beef THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation No 805/68 of 27 June 1968 on the common organization of the market in beef and veal ('), as last amended by Regulation (EEC) No 467/87 (2), and in particular Article 6a (4) thereof, Whereas Commission Regulation (EEC) No 1787/87 (3), as last amended by Regulation (EEC) No 2475/87 (4), introduced the buying-in of beef in respect of certain Member States or regions thereof and quality groups, and fixed the buying-in prices in the beef sector ; Whereas, pursuant to the abovementioned Article 6a (4) and to Article 3 (2) of Commission Regulation (EEC) No 2226/78 0, as last amended by Regulation (EEC) No 827/87 (6), the table of Member States or regions of Member States and of quality groups eligible for interven ­ tion, as well as the buying-in prices, should be replaced, on the basis of the data and prices available to the Commission, by the table and the prices annexed to this Regulation, HAS ADOPTED THIS REGULATION : Article 1 Annexes I ' and II to amended Regulation (EEC) No 1787/87 are hereby replaced by the Annexes hereto. Article 2 This Regulation shall enter into force on 31 August 1987. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 21 August 1987. For the Commission Frans ANDRIESSEN Vice-President (  ) OJ No L 148 , 28 . 6 . 1968 , p. 24. 2 OJ No L 48, 17 . 2. 1987, p. 1 . (3) OJ No L 168 , 27. 6 . 1987, p. 22 . 0 OJ No L 228 , 15 . 8 . 1987, p. 20 . 0 OJ No L 261 , 26. 9 . 1978 , p. 5 . M OJ No L 80, 24. 3 . 1987, p. 6 . No L 240/32 Official Journal of the European Communities 22. 8 . 87 ANNEX I Member States or regions within a Member State and groups of qualities referred to in Article 1 ( 1 ) Member State/Region Groups of qualities(category and class) Belgium AU, AR, AO Denmark AR, AO, CO Germany AU, AR, CR Spain AO France AU, AR, AO, CR, CO Ireland CU, CR, CO Italy AR, AO Luxembourg AR, AO, CO Netherlands AR Great Britain CU, CR Northern Ireland CU, CR, CO ANNEX II Buying-in price in ECU per 100 kilograms carcase weight Quality (category and class) Equivalent carcase price Forequarter price straight cut (') pistola cut (*) AU2 304,716 243,773 228,537 AU3 300,530 240,424 225,398 AR2 293,909 235,127 220,432 AR3 289,699 231,759 217,274 A02 277,855 222,284 208,391 A03 273,633 218,906 205,225 CU2 289,205 231,364 216,904 CU3 285,233 228,186 213,925 CU4 277,288 221,830 207,966 CR3 292,572 234,058 219,429 CR4 284,067 227,254 213,050 C03 275,487 220,390 206,615 (') Conversion coefficient 0,80 . ( 2) Conversion coefficient 0,75 .